DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-20  are pending in this application, all have been examined on the merits.
	It is noted that claim 8 includes underlined text.  As claim 8 is part of the original claim text, there should be no underlining.  	

Priority
	Acknowledgment is made of the following priority claims: 

    PNG
    media_image1.png
    101
    602
    media_image1.png
    Greyscale


Claim Objections
Claims 3, 10 and 14 are objected to because of the following informalities: 
Regarding claims 3 and 14: The word “bone” should be inserted after “demineralized”.  Appropriate correction is required.  For purposes of further examination, the claims will be interpreted as if they reads “...each of the cancellous bone and demineralized bone are...”.
Regarding claim 10: It appears “1x103 cells/cc” is a typographical error for “1 x 103 cells/cc”.  Appropriate correction is required.  For purposes of further examination, the claim will be interpreted as if it read “1 x 103 cells/cc”.

Claim Interpretation
	For clarity of record, the following comments are made regarding claim interpretation:
	“Osteogenic cells” are defined by the specification (¶0010 of PGPub) as “any type of cell having osteoprogenitor potential, that is, any type of cell that is capable of differentiating into a bone cell.”  This definition covers osteoblasts, osteoprogenitors, and precursors thereof, including stem cells.  Osteogenic cells native to cancellous bone will include osteoblasts, osteoprogenitors, and mesenchymal stem cells.  Osteoclasts are not osteogenic cells, because they do not differentiate into a bone cell.  Osteoclasts are bone cells, but do not have osteoprogenitor potential.  
	The phrase “essentially free of blood cells” is interpreted to mean that all or substantially all hematopoietic cells have been removed from the cancellous bone.  Cancellous bone naturally contains vasculature (which contains blood) as well as bone marrow (which includes a variety of cell types, including red blood cells, hematopoietic stem cells, cells of the hematopoietic lineage, and mesenchymal stem cells).  Red blood cells (erythrocytes), hematopoietic stem cells, and cells of the hematopoietic lineage read on ‘blood cells’.  Mesenchymal stem cells are not ‘blood cells’.  
	The phrases ‘configured to be injected’ and ‘configured to be retained’, in claims 1 and 12, respectively, do not invoke 35 USC 112(f).  The claim describe a specific material (the bone implant), not “means” or “step” or a generic placeholder.  The phrases ‘configured to be injected’ and ‘configured to be retained’ are given their broadest reasonable interpretation.  For ‘configured to be injected’ the broadest reasonable interpretation is that the bone implant is in a form which can be injected (i.e. either as part of a liquid, semi-solid composition (e.g. a paste or slurry), or even a solid composition that can be delivered through a needle, a syringe, or other similar extruding device.  In the case of liquid or semi-solid compositions, the cancellous bone matrix may still be in solid form (i.e. as particles or even chips), but the overall composition can contain a carrier or vehicle providing the liquid or semi-solid form.  For ‘configured to be retained [at an implantation site long enough for initialization of bone formation]’ the broadest reasonable interpretation is that the bone implant is in a form that, by itself, after delivery, will remain at the delivery site for sufficient time that bone formation may begin, or that the bone implant comprises the bone matrix material and other means for retaining the material at the implantation site for long enough that bone formation may begin.  The form that, by itself, after delivery, will remain at the deliver site may be a solid or semi-solid form.  This will overlap with the scope of ‘configured to be injected’.  The form that comprises the bone matrix material and an additional means for retaining the bone matrix material at the delivery site can include membranes or other coverings that will hold the material in place for a sufficient amount of time for bone formation to begin. 
	Regarding claims 4 and 15: it is noted that natural bone comprises cortical bone as an outer shell, and cancellous bone contained within the interior of the bone.  Thus, cancellous bone inherently has ‘a cortical shell’ (which is required to be removed in claims 4 and 15). 
prior to injection (for claim 18 this is interpreted as prior to placement).  However, as the claims are to the bone implant, per se, and not methods of use, the limitations of claims 7 and 18 are interpreted as intended uses.  The claims are understood to mean the bone implant is capable of being frozen, and then thawed prior to injection/placement.  Dependent claims 8-10 and 19-20 are interpreted as further defining properties of the bone implant if they were frozen and then thawed.  Specifically, claims 8 and 19 are understood to require that the bone implant is capable of being frozen and stored at -80 ± 5oC or at least seventeen days.  Claim 9 requires that the bone implant is capable of being frozen and stored at -80 ± 5oC or at least seventeen days, and then thawed, wherein upon thawing at least 70% of the viable osteogenic cells are still viable.  Claims 10 and 20 require that the bone implant is capable of being frozen and stored at -80 ± 5oC or at least seventeen days, and then thawed, wherein upon thawing the density of the viable osteogenic cells native to the cancellous bone is at least 1 x 103 cells/cc.  It is noted that the viability of cells post freeze/thaw depends on the conditions used for the freeze/thaw (i.e. cryopreservatives, rate of freezing/thawing, etc).  Thus these limitations are requiring that the bone implant, per se, be capable of being subjected to freeze/thaw conditions that are appropriate to maintain the cell viability as claimed (i.e. capable of being combined with appropriate cryopreservatives and subject to correct freeze/thaw rates).  The claims do not actually require that the bone implant have been subjected to any freeze/thaw process.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "[prior to] the injection" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Parent claim 12 does not recite that the implant is injected or configured for injection.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh et al (Cryobiology, 2002), in view of van der Donk et al (Clin Orthop Rel Res, 2003).
	Oh et al report on cryopreservation techniques of human cancellous bone.  In Experiment II Oh et al report obtaining iliac cancellous bone pieces, placing the bone pieces in Falcon tubes with DMEM, FCS and Me2SO and freezing the tubs in a -80oC freezer. After freezing, the bone is thawed, then Me2SO is removed and osteoblast-like cells are isolated (See Oh et al, Pg 280, Experiment II) (See Oh et al, Pg. 280 “Experiment II” and “Isolation of osteoblast-like cells”).
	Oh et al compare the number of osteoblast-like cells isolated from the cryopreserved bone to bone which is frozen without cryopreservation (Experiment I).  Oh et al report the cryopreservation technique (Experiment II) preserved cell viability compared to no viable cells recoverable after exposure to freezing temperatures without cryopreservative (Experiment I). (See Oh et al, Pg. 282 “Cell Culture”).

	The composition of the thawed bone chips, prior to explant culture, is comparable to the instant claims as follows:
	Regarding claim 12: The cancellous bone pieces read on cancellous bone comprising a bone matrix.  Because Oh et al report that the bone pieces contain viable osteoprogenitor cells upon thawing and culturing, the thawed bone pieces, per se, necessarily contain viable osteogenic cells native to the cancellous bone and contained within the bone matrix.  Oh et al does not specifically state that the bone material is washed to be essentially free of blood cells prior to placing in the Falcon tubes and cryopreserving; thus it is not clear that the thawed bone pieces read are essentially free of hematopoietic cells.  However, one having ordinary skill in the art would have found it prima facie obvious to have washed the blood off the harvested bone material before further processing.  It was nd sentence).  Therefore, van der Donk et al provide motivation to rinse the cancellous bone pieces of Oh et al to remove blood and fat (thereby depleting the bone of blood cells).  It would have been prima facie obvious to have performed such rinsing prior to placement in the cryopreservative solution so that the bone pieces will be ready to use upon removal from the cryopreservation solution.
	The thawed bone pieces, per se, are considered in a form which is configured to be retained at an implantation site for long enough for initialization of bone formation.  As discussed under Claim Interpretation, any form that is capable of being implanted at a site and which can be retained at the implant site for sufficient time that bone formation may begin (including wherein the material can be retained at the site by means of a membrane or barrier which holds the material in place).  The bone pieces of Oh et al, though not intended for implantation, they are capable of being implanted, and at least in combination with a barrier membrane, would be retained at the delivery site for sufficient time that bone formation may begin.  Therefore the thawed bone pieces of Oh et al read on a bone implant as currently claimed.
	Regarding claim 15: Oh et al teach cancellous bone pieces.  To isolate cancellous bone pieces, at least some of the cortical shell must be removed, and the cancellous bone is reduced in size (which reads on milling into desired sizes or shapes).
Regarding claim 16: The bone chips of Oh et al are not reported as being treated with at least one antibiotic or antimycotics prior to cryopreservation and subsequent thawing.  However, treatment with antibiotics/antimycotics was routine in the art for biological material to be used in downstream applications (See Oh et al, Pg 281,  “Cell characterization”).  Treatment with antibiotics/antimycotics reduces contamination load generated during the harvesting steps.  Therefore, it would have been at least prima facie obvious to have washed the bone chips with antibiotics/antimycotics during the harvesting step and/or as part of the rinsing step (as suggested by van der Donk et al).  One would have had a reasonable expectation of success because rinsing with antibiotics/antimycotics is a routine and well known step in the art.
Regarding claim 17: The thawed bone chips retain at least some Me2SO (a cryopreservative).
are capable of being frozen and then thawed at -80oC for at least 17 days prior to implantation/injection, and for the cryopreservation technique to result in retention of at least 70% of viable cells, and specifically at least 1 x 103 cells/cc of bone material.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 1, 5-12 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 8460860. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the patented claims falls squarely within the scope of the instant claims, thus the patented claims anticipate the instant claims.  
Regarding current claims 1, 5, 6, 11, 12, 16 and 17: Patented claim 1 is directed to a bone product, comprising:
(i) cancellous bone, which is essentially free of blood cells and which has been treated with a loosening agent to loosen osteogenic cells within the cancellous bone matrix, wherein said osteogenic cells in the cancellous bone matrix are viable cells, and
(ii) a cryopreservation solution, 
wherein (i) and (ii) are provided in a sealed jar.
Patented claim 7 states the cancellous bone is treated with antibiotic and/or antimycotic.
The claimed bone product thus has a composition which is within the scope of the current claims, with the exception that the claimed bone product does not identify the form of the material (i.e. as injectable or retainable at the implant site). 
It is necessary to construe the scope of the patent claims to determine if the patent claims anticipate and/or render the current claims obvious.  The portion of the patent disclosure that describes subject matter that falls within the scope of a patent claim may be relied upon to properly construe the scope of that claim.  In the instant case, the patent claims are silent to the form of the bone product.  However at col. 3, ln 46-55 the patent discloses that the (i) cancellous bone of the claimed bone product may be in a form that is injectable or which may be packed directly into a site of bone disease, disorder, defect or injury.  The disclosure states “the implant has a sufficient consistency such that the implant will be retained at the implantation site long enough for initial bone formation to occur.” (See id).  In light of this disclosure, it is held that the patented claims encompass within their scope bone products which are bone implants that are in an injectable form and/or have a consistency sufficient such that the implant will be retained at the implantation site long enough for the initial bone formation occur.  Thus the patented claims encompass within their scope the subject matter of current claims 1, 5, 6, 11, 12, 16 and 17.
Regarding current claims 7-10 and 18-20: these claims are directed to intended uses of the composition.  It is submitted that with proper cryopreservative (as is present within the patented claim scope) and appropriate cryopreservation technique, the claimed bone product is capable of being frozen and then thawed at -80oC for at least 17 days prior to implantation/injection, and for the cryopreservation technique to result in retention of at least 70% of viable cells, and specifically at least 1 x 103 cells/cc of bone material.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10507265. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the patented claims falls squarely within the scope of instant claims 1, 2, 4-13 and 15-20, thus the patented claims anticipate the instant claims.  A prima facie case of obviousness is set forth regarding current claims 3 and 14. 
Regarding current claims 1, 2, 4-9, 11-13, 15-19: Patented claim 1 is directed to a bone product, comprising:
(i) cancellous bone, which is essentially free of blood cells and which includes native (endogenous) viable osteogenic cells; wherein the cancellous bone matrix has been treated to partially digest the cancellous bone,
(ii) demineralized bone matrix, and
(iii) a cryopreservative. 
Patent claims 3-5 state the bone product is frozen, and upon thawing it retains at least 70% of the native osteogenic cells as viable, and that the bone product can be stored at -80oC for  17 days.
Patented claim 6 states the cancellous bone is treated with antibiotic and/or antimycotic.
Patented claim 7 states the bone product comprises cancellous bone chips (understood to mean that the cancellous bone has been separated from the cortical bone so that the chips are solely cancellous bone chips).
The claimed bone product thus has a composition which is within the scope of the current claims, with the exception that the claimed bone product does not identify the form of the material (i.e. as injectable or retainable at the implant site). 
bone product.  However at col. 3, ln 59-col. 4, ln 2, the patent discloses that the (i) cancellous bone of the claimed bone product may be in a form that is injectable or which may be packed directly into a site of bone disease, disorder, defect or injury.  The disclosure states “the implant has a sufficient consistency such that the implant will be retained at the implantation site long enough for initial bone formation to occur.” (See id).  In light of this disclosure, it is held that the patented claims encompass within their scope bone products which are bone implants that are in an injectable form and/or have a consistency sufficient such that the implant will be retained at the implantation site long enough for the initial bone formation occur.  Thus the patented claims encompass within their scope the subject matter of current claims 1, 2, 4-9, 11-13, 15-19.
Regarding current claims 10 and 20: These claims are directed to intended uses of the composition.  It is submitted that with proper cryopreservative (as is present within the patented claim scope) and appropriate cryopreservation technique (as is present within the patented claim scope), the claimed bone product is capable of being frozen and then thawed at -80oC for at least 17 days prior to implantation/injection, and for the cryopreservation technique to result in retention of at least 70% of viable cells, and specifically at least 1 x 103 cells/cc of bone material.  
Regarding current claims 3 and 14: The ratio of (i) cancellous bone to (ii) demineralized bone matrix is considered a matter of routine optimization.  The ratio of the two materials will affect the concentration of minerals and viable osteogenic cells present within the final composition.  As mineral content and cell concentration will affect the performance of the product, optimization of the ratio based on standard methods would have been prima facie obvious.  Thus the claimed ratio is considered an obvious variation of the patented claims. 

 Claims 1-4 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 20 of U.S. Patent No. 10898611. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the patented claims falls squarely within the scope of the instant claims, thus the patented claims anticipate the instant claims.  
bone implant, comprising:
(i) cancellous bone, which is essentially free of blood cells and which has been treated with a loosening agent to loosen viable osteogenic cells within the cancellous bone matrix, but which retains said viable osteogenic cells in the cancellous bone matrix, and
 (ii) demineralized cortical bone,
wherein (i) and (ii) are combined in a sealed container. 
Patented claim 20 states that the bone implant contains 50% by volume cancellous bone, and 50% by volume demineralized cortical bone. 
The claimed bone implant thus has a composition which is within the scope of the current claims, with the exception that the claimed bone implant does not identify the form of the material (i.e. as injectable or retainable at the implant site). 
It is necessary to construe the scope of the patent claims to determine if the patent claims anticipate and/or render the current claims obvious.  The portion of the patent disclosure that describes subject matter that falls within the scope of a patent claim may be relied upon to properly construe the scope of that claim.  In the instant case, the patent claims are silent to the form of the bone product.  However at col. 7, ln 17-23 (further referencing col. 4, ln 30-38), the patent discloses that the implant of the patented claim can be in a form that is injectable or which may be packed directly into a site of bone disease, disorder, defect or injury.  The disclosure states “the implant has a sufficient consistency such that the implant will be retained at the implantation site long enough for initial bone formation to occur.” (See id).  In light of this disclosure, it is held that the patented claims encompass within their scope bone implants that are in an injectable form and/or have a consistency sufficient such that the implant will be retained at the implantation site long enough for the initial bone formation occur.  Thus the patented claims encompass within their scope the subject matter of current claims 1, 2-4, 11-15.

Claims 1, 11 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/125837 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the copending claim falls squarely within the scope of the instant claims, thus the copending claim anticipates the instant claims.  
Regarding claims 1, 11 and 12: Copending claim 1 is directed to a bone implant, comprising:
cancellous bone, which is essentially free of blood cells and which has been treated with a loosening agent to loosen viable osteogenic cells within the cancellous bone matrix, but which retains said viable osteogenic cells in the cancellous bone matrix.
The reference claim’s bone implant thus has a composition which is within the scope of the current claims, with the exception that the claimed bone implant does not identify the form of the material (i.e. as injectable or retainable at the implant site). 
It is necessary to construe the scope of the reference claim to determine if the patent claims anticipate and/or render the current claims obvious.  The portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim.  In the instant case, the reference claim is silent to the form of the bone implant.  However at paragraph 0026 of the PGPub the reference discloses that the implant of the copending claim can be in a form that is injectable or which may be packed directly into a site of bone disease, disorder, defect or injury.  The disclosure states “the implant has a sufficient consistency such that the implant will be retained at the implantation site long enough for initial bone formation to occur.” (See id).  In light of this disclosure, it is held that the copending claim encompasses within it’s scope bone implants that are in an injectable form and/or have a consistency sufficient such that the implant will be retained at the implantation site long enough for the initial bone formation occur.  Thus the copending claim encompasses within it’s scope the subject matter of current claims 1, 11 and 12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Relevant References
The following references are considered relevant to the instant application.  Comments regarding their teaches are set forth to make of record: 
van der Donk et al (Clin Orthop Rel Res, 2003): van der Donk et al study the effect of rinsing and impaction on morselized trabecular (cancellous) allografts and autografts.  van der Donk et al store all allografts at -80oC prior to use.  van der Donk et al does not disclose use of any cryopreservative.  Thus the storage at -80oC would be expected to kill all cells within the graft (including native osteogenic cells).  van der Donk et al teach impacting each of the grafts.  van der Donk et al report impacting ‘forces out blood and fat’ (See Pg 303, col. 1).  It cannot be determined 

US Patents 8834928, 8883210, 9352003 and 10130736 (all related) : Examples 4, 6, 7 and 11 of these patents disclose a bone implant which may read on the instant claims.  These patents are not prior art. 

MTF “Trinity Evolution” Technical Brief, 2011.  Bone implant which reads on the instant claims.  Not prior art.

MTF “Safety Profile of Trinity Evolution Viable Cryopreserved Cellular Bone Matrix”, 2009.  Bone implant which reads on the instant claims.  Not prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633